This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO

 3          Plaintiff-Appellant,

 4 v.                                                                                   No. 33,695

 5 LORIE ESTELLE CAMPBELL

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF DON˜A ANA COUNTY
 8 Darren M. Kugler, District Judge

 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Jorge A. Alvarado, Chief Public Defender
14 Sergio Viscoli, Appellate Defender
15 Santa Fe, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 FRY, Judge.
 1   {1}   The State appeals from the district court’s order granting Defendant’s motion

 2 to dismiss the charge of non-residential burglary. [RP 39, 57] Our notice proposed




 3 to affirm, relying on our recently decided opinion State v. Archuleta, ___-NMCA-___,

 4 ___ P.3d ___ (No. 32,794, October 27, 2014) (holding that “violating an order of no

 5 trespass by entering an otherwise open public shopping area with the intent to commit

 6 a theft does not constitute the type of harmful entry required for a violation of the

 7 burglary statute”), cert. granted, 2015-NMCERT-___ (No. 35,005, Jan. 26, 2015).

 8 The State has filed a response, objecting to our notice and requesting that we hold this

 9 appeal in abeyance or provide the State with a reasonable opportunity to seek

10 guidance from the New Mexico Supreme Court on all pending appeals controlled by

11 our opinion in Archuleta. [Ct.App.File] We have provided the State with such an

12 opportunity, and the Supreme Court has denied the State a stay or other remedy that

13 would suspend the precedential value of Archuleta. Thus, we apply Archuleta. See

14 Rule 12-405(C) NMRA (“A petition for writ of certiorari filed pursuant to Rule 12-

15 502 NMRA or a Supreme Court order granting the petition does not affect the

16 precedential value of an opinion of the Court of Appeals, unless ordered by the

17 Supreme Court.”).




                                              2
1   {2}   In its response to our notice, the State objects to our proposed disposition, but

2 indicates that “it is unable to provide any additional facts or other legal argument in

3 response to the proposed disposition.” [Response] Because there are no material

4 factual distinctions to remove this case from the control of our opinion in Archuleta,

5 we affirm the district court’s order granting Defendant’s motion to dismiss the charge

6 of non-residential burglary.

7         IT IS SO ORDERED.

8                                                        _________________________
9                                                        CYNTHIA A. FRY, Judge


10 WE CONCUR:


11 ______________________________
12 MICHAEL E. VIGIL, Chief Judge


13 ______________________________
14 RODERICK KENNEDY, Judge




                                              3